UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 15-7261


BENJAMIN K. QUARMON,

                       Plaintiff – Appellant,

          v.

JEFFREY DILLMAN, Warden,

                       Defendant - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.    Mark S. Davis, District
Judge. (2:15-cv-00210-MSD-TEM)


Submitted:   November 19, 2015             Decided:   November 24, 2015


Before NIEMEYER, KING, and HARRIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Benjamin K. Quarmon, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Benjamin K. Quarmon seeks to appeal the district court’s

order dismissing without prejudice his 42 U.S.C. § 1983 (2012)

civil rights action.               This court may exercise jurisdiction only

over       final    orders,        28    U.S.C.         §   1291    (2012),      and    certain

interlocutory and collateral orders, 28 U.S.C. § 1292 (2012);

Fed. R. Civ. P. 54(b); Cohen v. Beneficial Indus. Loan Corp.,

337     U.S.       541,     545-47       (1949).               Because    the    deficiencies

identified by the district court may be remedied by the filing

of    an    amended       complaint,      we   conclude          that    the    order   Quarmon

seeks      to   appeal      is   neither       a       final    order    nor    an   appealable

interlocutory or collateral order.                          Domino Sugar Corp. v. Sugar

Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir. 1993).

       Accordingly,           we        dismiss         the      appeal        for     lack   of

jurisdiction.         We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before      this    court     and       argument        would    not     aid   the   decisional

process.


                                                                                     DISMISSED




                                                   2